United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3951
                                    ___________

Stanley Paul Smith,                   *
                                      *
                   Appellant,         *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the Western
Dora Schriro; CMS, Inc.; Vincent      * District of Missouri.
Morgan; John Matthews; David          *
Scheer; Steven Moore; Linda Taylor;   *      [UNPUBLISHED]
Donald Webb; Michael Kemna;           *
Michaell Cornell; Sgt. Robert Moore,  *
                                      *
                   Appellees.         *
                                 ___________

                              Submitted: May 7, 2001

                                   Filed: May 10, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

        Former Missouri prisoner Stanley Paul Smith appeals from the district court's
dismissal of Smith's 42 U.S.C. § 1983 complaint. Having reviewed the record and the
parties' briefs, we reject Smith's contention that exhaustion of administrative remedies
is not required. See United States v. Dico, Inc., 136 F.3d 572, 575 (8th Cir. 1998) (de
novo review of dismissal for failure to exhaust administrative remedies). We thus agree
with the district court that Smith failed to exhaust available administrative remedies
under 42 U.S.C. § 1997e and affirm for the reasons stated in the district court order.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-